DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on 4/7/2021 to the non-final Office action of 1/11/2021 is acknowledged. The Office action on currently pending claims 3, 4, and 6 follows.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 
The claim recites the limitations: “a trip unit comprising a fuse element and an actuator for severing said fuse element directly, without using a supplemental flow of current through the fuse” (emphasis added). The aforementioned emphasized negative limitations constitute an impermissible new matter. The Office reminds Applicant that any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining.").  See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff ’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. 
	The original specification, as filed, does not recite any alternatives (i.e., without using a supplemental flow of current through the fuse vs. with using a supplemental flow of current through the fuse) and does not contain any discussion pertained thereto. As such, the newly introduced aforementioned negative limitation does not have any basis in the original disclosure. MPEP §2173.05(i), (“Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement”). It appears that Applicant has artificially introduced the aforementioned negative limitations into the claim in order to claim around the Maeckel et al.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6, as best understood, are rejected under 35 U.S.C. 103 as obvious over US/6,141,202 to Maeckel et al. (hereafter “Maeckel”, cited in IDS).
Regarding claims 3 and 6, Maeckel disclosed (Fig. 1) a fuse comprising: an elongated housing (2) including a first end and a second end; a first electrical terminal coupled to the first end (inherently present); a second electrical terminal (inherently present) coupled to the second end; a contact member disposed within the elongated housing (inherently present for interconnections with a conductor (1)); and a trip mechanism disposed (at least partially) within said elongated housing, the trip mechanism comprising: a trip unit (inherently present) disposed within said elongated housing, said trip unit comprising a fuse element and an actuator (5) for severing said fuse element directly without requiring a separate electrical switch for directing a flow of current through the fuse (see col. 4, ll. 64 - col. 5, ll. 1), and a processor (7) in electrical communication with said trip unit, said processor being adapted to monitor electrical current 
Maeckel did not disclose that the trip mechanism disposed wholly within said elongated housing.
	It would have been obvious to a person of the ordinary skill in the relevant arts before the effective filing date of the claimed invention to have disposed the entire trip mechanism wholly              within the elongated housing of Maeckel by positioning the processor within said housing, in order to provide a compact, portable, complete, and self-sufficient fuse device, thus greatly diversifying utilization thereof, since such a modification would have amount to mere repositioning (i.e., rearrangement) of said processor. It has been held that rearranging parts of an invention involves only routine skill in the art.  See In re Japikse, 86 USPQ 70 and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Also, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  See Howard v. Detroit Stove Works, 150 U.S. 164 (1893) and In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Also, it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art.  See In re Lindberg, 93 USPQ 23 (CCPA 1952).

Claim 4, is rejected under 35 U.S.C. 103 as being unpatentable over US/6, 141, 202 to Maeckel in view of US/7,498,923 to Iversen (all of record).

Iversen  disclosed (Fig. 1 and 2) an electrical fuse comprising a trip mechanism (51, 52, 54, 56) comprising: an actuator (52, 54), said actuator (52, 54) is chemical firing mechanism (col. 4, ll. 51+) which severs a fuse element (20) directly, without requiring a separate electrical switch (Fig. 2).
It would have been obvious to a person of the ordinary skill in the relevant arts before the 
effective filing date of the claimed invention to have modified to Maeckel by providing an actuator that is a chemical firing mechanism which severs the fuse element directly, without requiring a separate electrical switch, as taught by Iversen, in order to achieve fast acting low cost fuse with reduced arcing and improved safety (e.g., see Iversen, col. 1, ll. 55+). All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).

Response to Arguments

Applicant’s arguments have been considered but are not persuasive. 
Applicant has reiterated previous arguments by stating that, allegedly, “while Meackel [sic] merely provides that the FDS is generated by a trigger unit, it is respectfully submitted that one of ordinary skill in the art would readily appreciate that some form of a switch would be necessary in order to achieve a suitable response time for producing/generating the FDS signal. Hence, Maeckel not only does not disclose or suggest all of the elements recited in independent claim 3, but actually teaches away from the arrangement of claim 3. Accordingly, claim 3 should be allowed over Maeckel.” (emphasis added).
The aforementioned Applicant’s statement is believed to be conclusory and in error. It appears that Applicant misinterprets teachings of Maeckel.
Firstly, there is no specific teaching of any electrical switches being present in Maeckel to begin with. To say more, there is no teaching in Maeckel of any electrical switches “in order to achieve a suitable response time for producing/generating the FDS signal”, as alleged by Applicant. 
Secondly, even if to assume, arguendo, that electrical switches are present in Maeckel (e.g., in the trigger unit (5)), then there is no teaching in Maeckel of any alleged achievement of “suitable response time for producing/generating the FDS signal” by said trigger unit (5). Maeckel only teaches that “the signal processing circuit 4…generates a control signal CS which is supplied to the trigger unit 5 which in turn produces a fuse destruct or blow out signal FDS that is supplied to the fuse to blow the fuse” (emphasis added, col. 4, ll. 64 – col. 5, l. 1). Further, the alleged electrical switch should be connected in parallel to the fuse as recited in the current specification (e.g., p. 1, ll. 31-32) for directing a flow of current through the fuse. In Maeckel there is no any teaching whatsoever of any electrical switch being connected in parallel to the fuse (2), specifically for “directing a flow of current through the fuse” or “in order to achieve a suitable response time for producing/generating the FDS signal”.
In view of the above the rejection is hereby maintained.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047.  The examiner can normally be reached on Monday-Thursday, between 10 am and 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/Anatoly Vortman/
Primary Examiner
Art Unit 2835